DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (U.S. Publication No. 2013/0099213 A1; hereinafter Jun).
	With respect to claim 1, Jun discloses a semiconducting light emitting nanoparticle comprising at least a core [11], one or more shell layers (see ¶[0083]) and an attaching group [13] attached to the outermost surface of the one or more shell layers, 	wherein the attaching group is a metal carboxylate polymer, a metal 
    PNG
    media_image1.png
    192
    233
    media_image1.png
    Greyscale
	in which: 	R1 denotes a hydrogen, methyl group, ethyl group, propyl group, butyl group, pentyl group, hexyl group, heptyl group, octyl group, nonyl group, or a decyl group, preferably a hydrogen, methyl group, or an ethyl group, more preferably a hydrogen or a methyl group (see ¶[0098]);	R2 denotes a single bond, a straight-chain alkylene group having 1 to 20 C atoms, or branched alkylene group having 3 to 20 C atoms, where one or more non-adjacent methylene structural units (--CH2--) in said straight-chain and branched alkylene groups may in each case be replaced by a sulfonyl group, a carbonyl group, an ether group, a sulfide group, a sulfoxide group, an ester group, an amide group or an 2--) in said straight-chain and branched alkenylene groups may in each case be replaced by a sulfonyl group, a carbonyl group, an ether group, a sulfide group, a sulfoxide group, an ester group, an amide group or an imine group (See ¶[0099-0100]); 	W denotes a carboxylate group (--COOM), a primary (--PO(OH)(OM)) or secondary (--PO(OM)2) phosphonate group, or a xanthate group (--OCS2M) (See ¶[0099-0100]); 	X denotes hydrogen, a carboxyl group (--COOH) or a carboxylate group (--COOL), a phosphonyl group (--PO(OH)2) or a primary (--PO(OH)(OL)) or secondary (--PO(OL)2) phosphonate group, or a xanthate group (--OCS2L) (See ¶[0099-0100]); 	M denotes a metal cation selected from 1/2Zn2+ or 1/2Cd2+ or 1/3In3+; and 	L denotes a metal cation selected from 1/2Zn2+ or 1/2Cd2+ or 1/3In3+ (see ¶[0105-0106]).
	With respect to claim 2, Jun discloses wherein structural unit (A) is a straight-chain alkylene group having 1 to 6 C atoms, in which one or more H atoms may be replaced by a group selected from carboxylate, sulfonate, sulfate, carbonate, phosphate, phosphonate and boronate (see ¶[0079],¶[0096-0097]).
	With respect to claim 3, Jun discloses wherein in structural unit (B) R2 denotes a single bond and/or W denotes a carboxylate group (--COOM) (See ¶[0099-0100]).
	With respect to claim 4, Jun discloses wherein in structural unit (B) X denotes hydrogen, a carboxyl group (--COOH) or a carboxylate group (--COOL) (See ¶[0099-0100]).

	With respect to claim 6, Jun discloses wherein the structural unit (A) is an alkylene structural unit selected from ethylene, n-propylene or n-butylene (see ¶[0097]).
	With respect to claim 7, Jun discloses wherein the metal carboxylate polymer is zinc poly(ethylene-co-acrylic acid), zinc poly(ethylene-co-methacrylic acid) or zinc poly(ethylene-co-maleic acid) (See ¶[0103] and ¶[0124]).
	With respect to claim 8, Jun discloses wherein at least one of the shell layers comprises at least a 1st element of group 12 of the periodic table, preferably Zn or Cd, and a 2nd element of group 16 of the periodic table, preferably S, Se, or Te (see ¶[0208]).
	With respect to claim 9, Jun discloses a composition comprising at least a semiconducting light emitting nanoparticle (see ¶[0078]). and a matrix material comprising at least one metal phosphonates, xanthates, or a metal carboxylate polymer (See ¶[0079], ¶[0127-0130]).
	With respect to claim 10, Jun discloses a composition comprising at least a semiconducting light emitting nanoparticle according to claim 1 and a matrix material comprising at least one metal carboxylate polymer, metal phosphonate polymer or metal xanthate polymer, or a combination thereof (See ¶[0079], ¶[0127-0130]).
	With respect to claim 11, Jun discloses wherein the matrix material comprises at least one metal carboxylate polymer, metal phosphonate polymer or metal xanthate 

    PNG
    media_image2.png
    171
    277
    media_image2.png
    Greyscale

in which R3 denotes a hydrogen, methyl group, ethyl group, propyl group, butyl group, pentyl group, hexyl group, heptyl group, octyl group, nonyl group, or a decyl group, preferably a hydrogen, methyl group, or an ethyl group, more preferably a hydrogen or a methyl group (see ¶[0098]); 	R4 denotes a single bond, a straight-chain alkylene group having 1 to 20 C atoms, or branched alkylene group having 3 to 20 C atoms, where one or more non-adjacent methylene structural units (--CH2--) in said straight-chain and branched alkylene groups may in each case be replaced by a sulfonyl group, a carbonyl group, an ether group, a sulfide group, a sulfoxide group, an ester group, an amide group or an imine group, or a straight-chain alkenylene group having 2 to 20 C atoms or a branched 2--) in said straight-chain and branched alkenylene groups may in each case be replaced by a sulfonyl group, a carbonyl group, an ether group, a sulfide group, a sulfoxide group, an ester group, an amide group or an imine group (See ¶[0099-0100]);	V denotes a carboxylate group (--COOE), a primary (--PO(OH)(OE)) or secondary (--PO(OE)2) phosphonate group, or a xanthate group (--OCS.sub.2E); Y denotes hydrogen, a carboxyl group (--COOH) or a carboxylate group (--COOZ), a phosphonyl group (--PO(OH)2) or a primary (--PO(OH)(OZ)) or secondary (--PO(OZ)2) phosphonate group, or a xanthate group (--OCS2Z) (See ¶[0099-0100]);	E denotes a metal cation selected from 1/2Zn2+ or 1/2Cd2+ or 1/3In3+; and 	Z denotes a metal cation selected from 1/2Zn2+ or 1/2Cd2+ or 1/3In3+ (see ¶[0105-0106]).
	With respect to claim 12, Jun discloses wherein the metal cation is present in the metal carboxylate polymer, metal phosphonate polymer or metal xanthate polymer, or a combination thereof (See ¶[0079], ¶[0127-0130]) the metal carboxylate polymer in an amount of about 0.1 to about 1.5 mole, based on 1 mole of the structural unit (D) (see ¶[0080]).
	With respect to claim 13, Jun discloses wherein structural unit (C) is a straight-chain alkylene group having 1 to 6 C atoms, in which one or more H atoms may be replaced by a group selected from carboxylate, sulfonate, sulfate, carbonate, phosphate, phosphonate and boronate (see ¶[0079],¶[0096-0097]).
	With respect to claim 14, Jun discloses wherein in structural unit (D) R4 denotes a single bond and/or V denotes a carboxylate group (--COOE) (See ¶[0099-0100]).

	With respect to claim 16, Jun discloses wherein the matrix material comprises at least one metal carboxylate polymer selected from zinc poly(alkylene-co-acrylic acid), zinc poly(alkylene-co-methacrylic acid) and zinc poly(alkylene-co-maleic acid) salt (See ¶[0103] and ¶[0124]).
	With respect to claim 17, Jun discloses wherein the alkylene structural unit is selected from ethylene, n-propylene and n-butylene  (see ¶[0097]).
	With respect to claim 18, Jun discloses wherein the at least one metal carboxylate polymer is zinc poly(ethylene-co-acrylic acid), zinc poly(ethylene-co-methacrylic acid) or zinc poly(ethylene-co-maleic acid) (See ¶[0103] and ¶[0124]).
	With respect to claim 19, Jun discloses a process for preparing a semiconducting light emitting nanoparticle according to claim 1, wherein the process comprises the following step (a): (a) providing the metal carboxylate polymer, metal phosphonate polymer or metal xanthate polymer, or a combination thereof, comprising at least one structural unit (A) and at least one structural unit (B), and a semiconducting light emitting nanoparticle comprising a core and one or more shell layers into a solvent to get a mixture (see ¶[0109-0111]).
	With respect to claim 20, Jun discloses semiconducting light emitting nanoparticle obtained from the process according to claim 19 (see ¶[0109-0111]).
	With respect to claim 21, Jun discloses a formulation comprising the semiconducting light emitting nanoparticle according to claim 1 and at least one solvent, 
	With respect to claim 22, Jun discloses an electronic device, optical device or shell biomedical device comprising the semiconducting light emitting nanoparticle according to claim 1 (See Figure 2).
	With respect to claim 23, Jun discloses an optical medium comprising said semiconducting light emitting nanoparticle according to claim 1 (See Figure 2)
	With respect to claim 24, Jun discloses an optical device comprising said optical medium according to claim 23 (see Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pickett et al. (U.S. Publication No. 2010/0113813 A1) discloses a nanoparticle
Guo et al. (U.S. Publication No. 2014/0001405 A1) discloses a nanoparticle
Jang et al. (U.S. Publication No. 2017/0082896 A1) discloses a nanoparticle structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818